Title: Thomas Jefferson to Charles J. Ingersoll, 17 March 1814
From: Jefferson, Thomas
To: Ingersoll, Charles J.


          Monticello
Mar. 17. 14.

          Th: Jefferson
returns thanks to
mr Ingersoll for the copy of his
speech on the Loan bill
which he has been so kind as to send him. he has read it with great
satisfaction, and felicitates his country on having in it’s councils so able an
advocate of sound principles, and whose age may promise them a long course of
his valuable services. he hopes & doubts not
mr Ingersoll will recieve the highest of
all rewards to an honest and patriotic mind, the love and gratitude of his
fellow citizens. he salutes him with great esteem
and respect.
        